*509Memorandum : We hold that nothing in Jackson v. Denno (378 U. S. 368) or People v. Huntley (15 N Y 2d 72) requires this court to overrule our decision in People v. Nicholson (11 N Y 2d 1067) whose holding and reasoning we now approve. (See People v. Rogers, 15 N Y 2d 690.) The defendant, therefore, is not now entitled to a hearing before the trial court on the issue of the voluntariness of his confession. Nor has any argument been advanced to justify or warrant any change or modification of our conclusion, in People v. Howard (12 N Y 2d 65, 68-69), that retroactive effect is not to be accorded to decisions of this court respecting right to counsel. (See, also, People v. Rogers, 15 N Y 2d 690, supra.)
The order appealed from should be affirmed.
Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan concur.
Order affirmed.